2/24/2020                                      ATB operator
                        Case 2:19-cv-14666-SM-JVM           Bouchard’s39-2
                                                     Document          troubles Filed
                                                                                continue02/26/20
                                                                                         | WorkBoat Page 1 of 3
                                                                                                                                                           Search...                 


                                                       NEWS        BLOGS              RESOURCES         EVENTS          MAGAZINE            ABOUT 




   HOME / NEWS / COASTAL & INLAND WATERWAYS / ATB OPERATOR BOUCHARD’S TROUBLES CONTINUE




   ATB operator Bouchard’s troubles continue
                                                    SHARE            
   By Betsy Frawley Haggerty on FEBRUARY 20, 2020




   The Bouchard ATB tug Evening Star and Barge No. 250. Bouchard Transportation photo
                                                                                                                                 RELATED



   Trouble has snowballed in recent weeks for nancially distressed Bouchard Transportation Co. Inc., one                       Bouchard christens new ATB

   of the nation’s largest oceangoing tug and barge companies.                                                                 VT Halter delivers ATB tug for Bouchard

                                                                                                                               VT Halter launches ATB tug for Bouchard
   Port captains in four U.S. Coast Guard sectors — New York, New Orleans, and Port Arthur and Corpus Christi, Texas
   — have issued orders demanding that Melville, N.Y.-based Bouchard take action to secure the safety of several               Bouchard launches ATB barge at VT Halter

   articulated tug-barge units that had been lying idle in local anchorages for many weeks, with unpaid crews aboard.
                                                                                                                               VT Halter, Bollinger building new Bouchard ATB


   Further, several Bouchard employees sued the company for unpaid wages. According to a complaint led in the U.S.
   District Court for the Southern District of New York on Feb. 11, the group and its attorneys seek class-action status         RECENT
   for the suit. The mariners stated they had not been paid since Jan. 1, and that a payroll administrator had told
   them, “Bouchard would not be paying for the work the seamen on the eet of Bouchard boats would be performing                                    Coast Guard commandant
   and had already performed in February 2020.”                                                                                                    delivers State of the Coast Guard
                                                                                                                                                   address
                                                                                                                                                   FEBRUARY 20, 2020
   Bouchard did not respond to WorkBoat’s request for comments but published a statement on its website on Feb. 14:
   “The past two years Bouchard has confronted tests the likes of which it has not faced in 100 years of history. Today’s                          Halter Marine $10 million
   Sector NY/NJ Captain of the Port Order on just eight of our 51 units is a further nancial hurdle. Financial struggles                           expansion to create 100 jobs

   are trial enough, but they are worse when they a ect or worry our employees. We are working with nancial and                                    FEBRUARY 20, 2020

   technical advisers to address the challenges at every level of our business. . . . Please know that we are working
   every day with clients, creditors and the authorities to put our house aright. We have a nancial plan and a clear                               Two killed in Miami after car
   understanding of and commitment to all those who work with, support or rely upon us.”                                                           plunges o ferry
                                                                                                                                                   FEBRUARY 20, 2020

   Here’s what Bouchard is dealing with in di erent U.S. ports:
                                                                                                                                                Polar Star completes Antarctic Treaty
                                                                                                                                                inspections and resupply mission
          New York Harbor: Bouchard’s statement was posted in direct response to a Feb. 13 order from Capt. Jason
                                                                                                                                                FEBRUARY 20, 2020
          Tama, Captain of the Port of New York, requiring that three ATB units be moved out of the anchorage and
          moored at safe berths because Bouchard, the Coast Guard said, was unable to maintain safe fuel and
       Wemanning
          use cookies
                   levelsto
                          onunderstand   how
                             these vessels andyou
                                                diduse   our site
                                                     not have     and to improve
                                                              contingency          your
                                                                           plans for    experience.
                                                                                     moving          Thisof
                                                                                             them in case  includes personalizing content and
                                                                                                             emergency.
       advertising. ByATB
                        continuing  to use our  site, you accept
                                                                                                                                                             ✓ Accept Cookies
         Those three        units — tugboat Ellen S. Bouchard  andour
                                                                   the use ofB.cookies.
                                                                       barge    No. 262,To learnStar
                                                                                        Evening  more,
                                                                                                     withplease
                                                                                                          barge review
                                                                                                                B. No. our privacy policy.
                                                                                                                                                                          EXHIBIT
https://www.workboat.com/news/coastal-inland-waterways/atb-operator-bouchards-trouble-continue/                                                                                1            1/3
2/24/2020                                         ATB operator
                           Case 2:19-cv-14666-SM-JVM           Bouchard’s39-2
                                                        Document          troubles Filed
                                                                                   continue02/26/20
                                                                                            | WorkBoat Page 2 of 3
             250 and Frederick F. Bouchard with barge B. No. 260 — were moved the following day to docks at the South            WORKBOAT BRAND PARTNERS
             Brooklyn Marine Terminal and Staten Island’s Homeport. Crews are required to remain aboard, and the
             Coast Guard is monitoring them as well as three other Bouchard ATBs still anchored in the harbor. “The                     The battle against rust
             Coast Guard is well aware that Bouchard is having internal labor issues,” Daniel L. Henry, public a airs o cer             FEBRUARY 24, 2020
             for USCG Sector NY, said, noting that the Coast Guard has received complaints about low fuel levels and lack
             of pay from mariners on some boats. As a result, the Coast Guard has been doing daily “wellness checks” to
             talk with crews and assess conditions. “If you have a situation where people may be wanting to abandon                     Using technology to save lives
             boats or the potential for boats not to be properly manned, regardless of the issue, the Coast Guard is going              JANUARY 28, 2020
             to step in. The bottom line is we have to protect the seaways and the port.”


                                                                                                                                        Michelle Cooper appointed HGG
                                                                                                                                        customer account manager
                                                                                                                                        JANUARY 28, 2020
             New Orleans: On Feb. 14, Capt. Kristi Luttrell, Commander of Coast Guard Sector New Orleans and Captain
             of the Port of New Orleans, issued Notices of Federal Assumption (NOFA) for two Bouchard ATBs — tugs
             Donna J. Bouchard and Bouchard Girls and associated barges — that had been at anchor outside the port                      New Zealand: a focus on safety at
                                                                                                                                        sea
             since mid-November, according to Lt. John Edwards, public a airs o cer for Coast Guard District 8. The
                                                                                                                                        NOVEMBER 26, 2019
             orders say that the Coast Guard will take the vessels and federalize them to clean any potential pollution out
             of the barges and make them safe. “The notice did spark some conversation between Bouchard and the
                                                                                                                                        Icom delivers innovative and reliable
             Captain of the Port,” Edwards said. Bouchard led a petition for reconsideration, and Luttrell declined, but
                                                                                                                                        two-way radio to the commercial
             discussions are ongoing. Bouchard Girls was moved to Associated Terminals in Chalmette, La., a few days                    marine market
             later. As of Feb. 19, Donna J. Bouchard was still at the nine-mile anchorage, and the NOFA was still in force for          NOVEMBER 26, 2019
             both vessels. Crews were still aboard.
                                                                                                                                        Trim-Lok: Global leader in
                                                                                                                                        thermoplastic and thermoset rubber
                                                                                                                                        extrusions

                                                                                                                                        NOVEMBER 1, 2019
             Port Arthur, Texas: In early February some crewmembers aboard Danielle M. Bouchard and barge No 245
                                                                                                                                        No urea. No kidding.
             and the Kim M. Bouchard and barge B. No. 270, which had been anchored ve miles o Sabine Pass near Port
                                                                                                                                        NOVEMBER 1, 2019
             Arthur, Texas, since mid-December, threatened to abandon their posts because they said the vessels were
             unsafe because some crewmembers departed the vessels without replacement. In response, Capt.
             Jacqueline Twomey, Captain of the Port of Port Arthur and Commander of the Marine Safety Unit Port Arthur,
             issued Captain of the Port Orders on Feb. 9 and 10 requiring that the vessels be manned by minimum crew
             and remain in daily communication with the Coast Guard. The notice said that failure to do so could result in
             both civil penalties and Class D felony charges which are punishable by up to six years in prison and nes up
             to $250,000 per individual or $500,000 for an organization. “The goal is for Bouchard to take care of these
             vessels, and move them to safe berthing with at least minimum crew,” Public a airs O cer Edwards said,
             noting that the Coast Guard wants to hold the owners, not the vessel masters responsible. “The problem is
             that if Bouchard has no money and is unable or unwilling to pay for berthing, the Coast Guard needs to take
             charge.” The Coast Guard is in discussions with Bouchard, and as of Feb. 19, the vessels were still at anchor
             with crews, which had not been paid since Jan. 1, remaining aboard. “Everything is in a holding pattern,” one
             Coast Guard o cial said.




             Corpus Christi, Texas: The tug Barbara E. Bouchard and barge No. 240, another ATB with no work and a crew
             that has been unpaid since Jan. 1, is now docked at the Martin Energy Service Dock on Harbor Island in
             Aransas. Since Bouchard owes the fuel company money, Martin Energy has a lien on the vessel. It cannot be
             moved, and the crew, per order of the Coast Guard, must remain on board for safety reasons.


   Bouchard’s troubles date back more than two years. When the B. No. 255, a 488’ oceangoing tank barge, and the
   127’x 37’x20’, 6,140-hp tug Buster Bouchard were getting underway from Port Aransas on Oct. 20, 2017 with a cargo
   of crude oil, the barge blew up and burned, killing two crewmembers.


   In an NTSB hearing following the explosion former Bouchard employees described safety lapses in company
   operations. Investigations by the Coast Guard and NTSB revealed that corrosion had allowed fumes to leak and
   explode. Inspections showed de ciencies and corrosion in other barges as well, according to a May 2019 NTSB
   report.


   The negative ndings may have contributed to a drop in business for Bouchard, which may have led to its current
     nancial situation.


        We use cookies to understand how you use our site and to improve your experience. This includes personalizing content and
   Bouchard operates a eet of 25 double-hulled barges and 26 tugs, according to its website.                                                         ✓ Accept Cookies
        advertising. By continuing to use our site, you accept our use of cookies. To learn more, please review our privacy policy.
                                                                                                                                                                  EXHIBIT
https://www.workboat.com/news/coastal-inland-waterways/atb-operator-bouchards-trouble-continue/                                                                      1          2/3
2/24/2020                                      ATB operator
                        Case 2:19-cv-14666-SM-JVM           Bouchard’s39-2
                                                     Document          troubles Filed
                                                                                continue02/26/20
                                                                                         | WorkBoat Page 3 of 3
     articulated tug-barge units   ATBs   Bouchard Transportation        Featured ( rst)



     ABOUT THE AUTHOR


                      Betsy Frawley Haggerty

                      Betsy Frawley Haggerty, a USCG licensed captain, has been a maritime journalist for more than
                      30 years. Her work has appeared in O shore (where she was editor for seven years), Soundings,
                      Professional Mariner and Workboat, among other publications.




     LEAVE A REPLY


         Your Comment




         Your Name



         Your Email



         Save my name, email, and website in this browser for the next time I comment.




               I'm not a robot
                                            reCAPTCHA
                                            Privacy - Terms




                                                       POST COMMENT




                       CONNECT                                                          CONTACT                                                                SUBSCRIBE

                                                                                        Advertise
                                                                                                                                           Email Address                                  SUBSCRIBE
                                                                                Associations & Organizations
                                                                                                                                          You may unsubscribe from our mailing list at any time. Diversi ed
                                                                                     WorkBoat.com Team                                  Communications | 121 Free Street, Portland, ME 04101 | +1 207-842-5500

                                                                                   Email Customer Service




                                                              Privacy Policy | Terms of Use | Locations | Events, Products & Services




                                                                     © 2020 Diversi ed Communications. All rights reserved.




       We use cookies to understand how you use our site and to improve your experience. This includes personalizing content and
       advertising. By continuing to use our site, you accept our use of cookies. To learn more, please review our privacy policy.
                                                                                                                                                                          ✓ Accept Cookies

                                                                                                                                                                                          EXHIBIT
https://www.workboat.com/news/coastal-inland-waterways/atb-operator-bouchards-trouble-continue/                                                                                                1                 3/3
